Exhibit 10.1

EXECUTION

 

AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT

AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT (this “Amendment”), dated as of May 2,
2018, by and between TPG RE Finance Trust, Inc., a Maryland corporation, and TPG
RE Finance Trust Management, L.P., a Delaware limited partnership.  Unless the
context requires otherwise, capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Company and the Manager are parties to that certain Management
Agreement, dated as of July 25, 2017 (the “Agreement”); and

WHEREAS, the Company and the Manager desire to amend the Agreement on the terms
set forth herein.

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

Section 1.  Amendments.

(a)Definition of Equity. Section 1(a) of the Agreement is hereby amended so that
the definition of “Equity” reads in its entirety as follows:

“Equity” means (a) the sum of (1) the net proceeds received by the Company and,
without duplication, the Subsidiaries from all issuances of the Company’s and
the Subsidiaries’ equity securities, including for the avoidance of doubt
issuances of Common Stock and Class A Common Stock by the Company prior to the
Closing Date (for purposes of calculating this amount, the net proceeds received
by the Company from all issuances of outstanding Common Stock and Class A Common
Stock prior to the Closing Date shall equal $1,004,382,522), plus (2) the value
of contributions, including, without limitation, contributions of assets or
interests in assets in exchange for equity securities, made by Persons other
than the Company or a Subsidiary of the Company, from time to time, to the
capital of the Company or another Subsidiary of the Company plus (3) the
Company’s cumulative Core Earnings for the period commencing on the Closing Date
to the end of the most recently completed calendar quarter, and (b) less (1) any
distributions made by the Company to the holders of the Company’s equity
securities and any distributions made by the Subsidiaries to the holders of the
Subsidiaries’ equity securities (other than to the Company or another Subsidiary
of the Company) following the Closing Date, (2) any amount that the Company or
any of the Subsidiaries has paid to repurchase for cash the Common Stock or the
Class A Common Stock following the Closing Date and (3) any Incentive
Compensation earned by the Manager following the Closing Date. With respect to
that portion of the period from and after the Closing Date that is used in the
calculation of Incentive Compensation or the Management Fee, all items in the
foregoing sentence (other than clause (a)(3)) shall be calculated on a daily
weighted average basis.

 

--------------------------------------------------------------------------------

 

(b)Definition of Core Earnings. Section 1(a) of the Agreement is hereby amended
so that the definition of “Core Earnings” reads in its entirety as follows:

“Core Earnings” means the net income (loss) attributable to the holders of
Common Stock and Class A Common Stock and, without duplication, the holders of
the Subsidiaries’ equity securities (other than the Company or any of the
Subsidiaries), computed in accordance with GAAP, including realized gains and
losses not otherwise included in net income (loss), and excluding (i) non-cash
equity compensation expense, (ii) the Incentive Compensation, (iii) depreciation
and amortization, (iv) any unrealized gains or losses or other similar non-cash
items that are included in net income for the Applicable Period, regardless of
whether such items are included in other comprehensive income or loss or in net
income and (v) one-time events pursuant to changes in GAAP and certain material
non-cash income or expense items, in each case after discussions between the
Manager and the Independent Directors and approved by a majority of the
Independent Directors.

(c)Definition of Incentive Compensation. Section 1(a) of the Agreement is hereby
amended so that the definition of “Incentive Compensation” reads in its entirety
as follows:         

“Incentive Compensation” means the incentive fee calculated and payable with
respect to each calendar quarter following the Closing Date (or part thereof
that this Agreement is in effect) in arrears in an amount, not less than zero,
equal to the difference between: (1) the product of (a) 20% and (b) the
difference between (i) Core Earnings of the Company for the most recent 12-month
period (or such lesser number of completed calendar quarters, if applicable),
including the Applicable Period, and (ii) the product of (A) the Company’s
Equity in the most recent 12-month period (or such lesser number of completed
calendar quarters, if applicable), including the Applicable Period, and (B) 7%
per annum; and (2) the sum of any Incentive Compensation paid to the Manager
with respect to the first three calendar quarters of the most recent 12-month
period (or such lesser number of completed calendar quarters preceding the
Applicable Period, if applicable); provided, however, that no Incentive
Compensation shall be payable to the Manager with respect to any calendar
quarter unless Core Earnings for the 12 most recently completed calendar
quarters (or such lesser number of completed calendar quarters following the
Closing Date) is greater than zero.

Equity securities of the Company or any of the Subsidiaries that are entitled to
a specified periodic distribution or have other debt characteristics shall not
constitute equity securities and shall not be included in “Equity” for the
purpose of calculating Incentive Compensation and instead, the aggregate
distribution amount that accrues to such equity securities during the calendar
quarter of such calculation shall be subtracted from Core Earnings, before
Incentive Compensation for purposes of calculating Incentive Compensation,
unless such distribution is otherwise excluded from Core Earnings.

2

--------------------------------------------------------------------------------

 

Incentive Compensation shall be pro rated for partial periods, to the extent
necessary, based on the number of days elapsed or remaining in such period, as
the case may be (including any calendar quarter during which the Closing Date
occurs and any calendar quarter during which any Effective Termination Date
occurs).

Section 2. Status.  This Amendment amends the Agreement, but only to the extent
expressly set forth herein. All other provisions of the Agreement remain in full
force and effect.

Section 3. Representations. In order to induce both the Company and the Manager
to execute and deliver this Amendment, each party represents that, as of the
date hereof, it is in full compliance with all of the terms and conditions of
the Agreement, including, but not limited to, the warranties and representations
set forth in the Agreement.

Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the applicable terms and provisions of Section 16(e) of the
Agreement, which terms and provisions are incorporated herein by reference.

Section 5. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be considered one and the same instrument.

Section 6. Facsimile Execution. Facsimile signatures on counterparts of this
Amendment are hereby authorized and shall be acknowledged as if such facsimile
signatures were an original execution, and this Amendment shall be deemed as
executed when an executed facsimile hereof is transmitted by a party to any
other party.

[Signatures appear on the next page.]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.

 

TPG RE Finance Trust, Inc.

 

 

 

By:

/s/ Matthew J. Coleman

 

Name:

Matthew J. Coleman

 

Title:

Vice President

 

TPG RE Finance Trust Management, L.P.

 

 

 

By:

TPG Real Estate Advisors, LLC,
its General Partner

 

By:

/s/ Matthew J. Coleman

 

Name:

Matthew J. Coleman

 

Title:

Vice President

 

 

 

[Signature Page – Amendment No. 1 to Management Agreement]

 